     Case 3:16-cr-01409-H Document 441 Filed 03/25/21 PageID.1482 Page 1 of 1


The Chambers of the
Hon. Marilyn L. Huff
United States Courthouse, Suite 1510
333 West Broadway
San Diego, CA 92101
Re: Hootan Melamed’s sentencing Feb 8, 2021 - United States v. Melamed (3:16-cr-01409)

Honorable Marilyn L. Huff,

This letter is to support and plead with you to hand down a stricter punishment and sentencing for Mr.
Hootan Melamed. It has been rumored that a plea agreement with only 18 months of prison has been
reached and sentencing is to occur on Feb 8, 2021. Any sentence less than 7 years would be a huge
travesty and mockery to the industry as so many people in the same industry have been watching this
case very closely. Just ask yourself how it would look if an individual with over 200M in alleged fraud
gets out of prison in about a year? Simply it would send the message that crime DOES pay in this
industry. Not to mention this is Hootan Melamed’s SECOND felony.

As you must be aware, there are many other examples of similar kind of crimes that have received
much harsher sentences of 18 years and not 18 months and we don’t see why Melamed should be any
different (i.e. United States v. Wade Ashley Walters (2:19-cr-51-KS-MTP)).

While we do not have all the evidence and the courts reasons for decisions they make, one thing we do
know, that this monster of a human being will gladly serve a year for all the money he has stolen and
then hid with his family and mother. He will continue to make a mockery of the court system and will
probably ask to be released early to continue his sentence under “home” confinement which is a 12
million 15,000 sqft mansion that he put under his mother’s name to shelter assets from his wife during
a divorce and now the court system.

Another item for you to consider is that pharmacy compounds were a lot doctor’s first line of defense
for to treat soft tissue pain. Mr. Hootan Melamed’s actions and theft have caused insurance companies
to flat out not pay for these treatments so doctors were left no choice, but to go back and prescribe
harsh opioids once again, which as you know puts people lives in danger. The tickle down effects into
society reaches far with such actions.

Your honor, unfortunately we have to remain anonymous as we fear for his rage of retaliation as
Hootan Melamed has the money and resources to do so. All we ask is that you consider optics of
allowing these crimes to only receive a weak sentence. And especially for such an awful person that is
more likely to do this again and again as he has already shown that he has the propensity to do.

Please do not allow the sentence to be nothing lower than 7 years given other jurisdictions are
sentencing people to 18 years for the exact same crimes. Please show the industry that this type of
behavior has serious consequences and not just a slap on the wrist sentence of 18 months.

Thank you for your time

Pharmacists & Workers Compensation Industry
